686 S.E.2d 519 (2009)
Douglas PAUL, Employee, Plaintiff,
v.
MECHWORKS MECHANICAL CONTRACTORS, Employer, and
Key Risk Insurance Company, Carrier, Defendants.
No. 271P09.
Supreme Court of North Carolina.
November 5, 2009.
Erica B. Lewis, Wilmington, for Mechworks Mechanical, et al.
Curtis C. Coleman, III, Greenville, for Douglas Paul.

ORDER
Upon consideration of the petition filed by Defendant son the 7th of July 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 5th of November 2009."